This is an attempted appeal from a judgment of the Franklin Circuit Court. The only error assigned here is the action of the trial court in overruling the appellants' motion for a new trial. Neither a copy of the motion for a new trial nor the substance of the motion is set out in the appellants' briefs. However, the appellee in his brief has set out the substance of the motion for new trial designating as causes for reversal five grounds challenging the sufficiency of the evidence to support the decision of the court; that the decision of the court is contrary to law; and error in assessing the amount of the recovery, it being too large. The brief of the appellants also fails to show that any time was given by the trial court in which to file any bills of exceptions containing the evidence and proceedings of the trial court or that any bill of exceptions was ever approved by such trial court or was ever filed or made a part of the record. In such a state of the record, no question is presented to this court for consideration. United Paper Board Co. v.Muncie, etc., Co. (1926), 84 Ind. App. 333, 151 N.E. 365;Indiana Service Corporation v. Dailey (1928), 87 Ind. App. 6,159 N.E. 767; see also Melvin et al. v. Hamilton et al.
(1936), 101 Ind. App. 456, 199 N.E. 602; Rule 21, Supreme and Appellate Courts of Indiana.
The judgment of the Franklin Circuit Court is affirmed.
Judgment affirmed. *Page 218